DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami, US Patent 6,531,755 (as newly submitted) in view of Bekiaris et al, US Patent 7,226,835 (as cited in previous Office Action).

Regarding claim 1, Usami teaches a pattern formation method comprising forming a first organic film 403 on a film to be etched 402 (figure 1A); forming a second film 404 on the first organic film (figure 1B), patterning the second film and the first organic film to form a mask having an opening with a sidewall, the first organic film having an inner side surface exposed at the sidewall (figure 1C);  causing a metal 406 to be infiltrated into the first organic film from the inner side surface by exposing gas containing metal atoms to the inner side surface of the first organic film (to form layer 406, figure 2C); and forming a recess portion in the film to be etched using the mask (as shown in figure 2B).

Usami fails to teach the second film is an organic film, the second organic film having a higher density than a density of the first organic film.

Bekiaris teaches the second film 124 is an organic film (column 4, lines 41-42) by teaching amorphous carbon as an alternative, yet generally-known material that is used in an interlayer dielectric structure as a hard mask or a etch stop layer. In addition, since amorphous carbon has a higher density (2g/cm3) than porous silica (.920-1.020 g/cm3), the combination of references teach the limitation of “the second organic film having a higher density than a density of the first organic film” (Note: see pertinent prior art under “Conclusion”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bekiaris with that of Usami because amorphous carbon as an alternative, yet generally-known material that is used in an interlayer dielectric structure as a hard mask or a etch stop layer.

Regarding claim 4, Usami teaches the metal is at least one of aluminum (Al), chromium (Cr), hafnium (Hf), indium (In), manganese (Mn), molybdenum (Mo), ruthenium (Ru), tantalum (Ta), titanium (Ti), vanadium (V), tungsten (W), or zirconium (Zr) (figure 2C).

Regarding claim 7, Usami fails to teach the recess portion is formed using fluorine-containing gas.

Bekiaris teaches the recess portion is formed using fluorine-containing gas (column 9, lines 8 and 60) as a generally-known means of etching underlying layers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belkiaris with that of Usami because fluorine-containing gas is a generally-known means of etching underlying layers.

Regarding 8, Bekiaris teaches the second organic film is formed on the first organic film by a chemical vapor deposition method (column 8, line 33).

Regarding 9, Usami teaches wherein the patterning the second organic film and the first organic film is performed using the same etch gas (figure 1C).

Regarding 10, Bekiaris in view of Usami teaches wherein the patterning the second organic film and the first organic film is performed by reactive ion etching  (column 9, lines 8 and 60 of Bekiaris).

Regarding claim 11, Usami teaches the density of the first organic film is less than 1.3 g/cm3 (figure 2C and pertinent prior art under “Conclusion).

Regarding claim 12, Bekiaris teaches  the density of the second organic film is greater than or equal to 1.3 g/m3 (See pertinent prior art under “Conclusion”).

Regarding claim 14, Bekaris teaches forming an anti-reflective coating 126 or 128 on the second organic film (figure 5J).

Regarding claim 15, Usami teaches forming a resist mask 130 on the second organic film (figure 5E).

Regarding claim 16, Usami teaches a semiconductor device manufacturing method, comprising: forming a film 402 to be etched on a semiconductor substrate (Note: the substrate is under Cu wiring 401 in figure 1A); forming a first organic film 403 on the film to be etched (figure 1A); forming a second film 404 on the first organic film (figure 1B); patterning the second film and the first organic film to form a mask having an opening with a sidewall, the first organic film having an inner side surface exposed at the sidewall (figure 1C); causing a metal 406 to be infiltrated into the first organic film from the inner side surface by exposing gas containing metal atoms to the inner side surface of the first organic film (to form layer 406, figure 2C); and etching the film to be etched using the mask, thereby forming a recess portion in the film to be etched (as shown in figure 2B).

Usami fails to teach the second film is an organic film, the second organic film having a higher density than a density of the first organic film.

Bekiaris teaches the second film 124 is an organic film (column 4, lines 41-42) by teaching amorphous carbon as an alternative, yet generally-known material that is used in an interlayer dielectric structure as a hard mask or a etch stop layer. In addition, since amorphous carbon has a higher density (2g/cm3) than porous silica (.920-1.020 g/cm3), the combination of references teach the limitation of “the second organic film having a higher density than a density of the first organic film” (Note: see pertinent prior art under “Conclusion”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bekiaris with that of Usami because amorphous carbon as an alternative, yet generally-known material that is used in an interlayer dielectric structure as a hard mask or a etch stop layer.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami and Bekiaris as applied to claim 1 above, and further in view of Matsumura et al, US Patent Application Publication 2013/0122712 (newly submitted).


Regarding claim 13, Usami and Bekairis fail to teach the first organic film is formed by spin coating.

Matsumura teaches the first organic film is formed by spin coating (column 1, lines 53-56) as a known means for deposition of a porous silica material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura with that of Usami and Bekairis because spin coating is a known means for deposition of a porous silica material.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami and Bekiaris as applied to claim 16 above, and further in view of Kim et al, US Patent Application Publication 2013/0122712 (as cited in previous Office Action).

Regarding claim 17, Usami and Bekiaris fails to teach the film to be etched is a film having silicon oxide layers and silicon nitride layers alternately stacked.

Kim teaches the film to be etched is a film having silicon oxide layers and silicon nitride layers alternately stacked (claim 13) because silicon oxide and silicon nitride are two of several conventional materials commonly used in the art to form an interlayer insulating layer for a semiconductor device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Usami and Bekiaris because silicon oxide and silicon nitride are two of several conventional materials commonly used in the art to form an interlayer insulating layer for a semiconductor device.

Allowable Subject Matter

The indicated allowability of previous claim 5 is withdrawn in view of the newly discovered reference(s) to Usami, US Patent 6,531,755. Rejections based on the newly cited reference(s) are as stated above.

Claims 2, 3, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 6,140,200, issued to Eldridge, discloses the density of amorphous carbon as 2g/cm3 (see column 4, line 47-48).

US Patent 9,058,983, issued to Dubois et al, discloses the density of porous silica (SiOCH) is 0.920-1.020 g/cm3 (table in column 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899